       Case 3:18-cv-00797-HTW-LRA Document 63 Filed 12/18/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


CHRISTINE BUTLER                                                                    PLAINTIFF

VS.                                                     CAUSE NO. 3:18-CV-797-HTW-LRA

THE KROGER COMPANY;
STANLEY ACCESS TECHNOLOGIES LLC;
JOHN DOES PERSON(S) 1-5; AND
JOHN DOES ENTITY(IES) 1-5                                                       DEFENDANTS


                                            ORDER

        The Court heard arguments by counsel on December 6, 2019, regarding the pending

motions. Based upon the pleadings and oral argument, it is HEREBY ORDERED:

        1.    Plaintiff’s motion to quash and for a protective order [Dkt. 60] is not well-taken
              and is hereby denied.

        2.    Plaintiff’s motions to compel [Dkts. 44 and 46] are granted, in part, and denied,
              in part. Defendants must produce the documents discussed in the December 6,
              2019, telephonic hearing, if such documents exist, by January 3, 2019.

        3.    Plaintiff’s motion to extend the discovery deadline [Dkt.43] is granted, in part,
              and denied, in part. The discovery deadline is extended for the limited purpose
              to permit Plaintiff to conduct four (4) depositions by January 24, 2019.

        4.    Defendant Stanley Access Technologies LLC’s ore tenus motion to extend the
              expert designation deadline for the limited purpose to take the deposition of
              Plaintiff’s expert, Robert T. Tolbert, P.E., is well-taken and is hereby granted.

        5.    The dispositive motion deadline is extended until January 31, 2019.

        SO ORDERED AND ADJUDGED, this the 18th day of December, 2019.



                                                    _/s/ Linda R. Anderson________________
                                                    UNITED STATES MAGISTRATE JUDGE


50506188.v1
